Citation Nr: 1731518	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-21 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for thoracolumbar spine disability.

2.  Entitlement to an effective date earlier than September 8, 2008, for the award of a 40 percent evaluation for thoracolumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a urinary disorder.

5.  Whether the overall combined evaluation of 90 percent was properly calculated in the rating decision dated March 4, 2011, under 38 C.F.R. § 4.25.

6.  Entitlement to a rating in excess of 20 percent for left lower extremity, sciatic nerve involvement.

7.  Entitlement to a rating in excess of 20 percent for right lower extremity, sciatic nerve involvement.

8.  Entitlement to compensation under 38 U.S.C.A. 1151 for non-union of cervical and steel plates.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a urinary disorder.

10.  Entitlement to service connection for a bilateral hip disorder.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 1, 2008.

12.  Entitlement to recognition of W.H.M. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.

13.  Entitlement to a rating in excess of 60 percent for status-post right knee arthroplasty and meniscectomy.

14.  Entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only.

15.  Whether new and material evidence has been received to reopen a claim of service connection for gallbladder removal to include as secondary to Agent Orange exposure.

16.  Whether new and material evidence has been received to reopen a claim of service connection for left knee disability as secondary to status-post right knee arthroplasty and meniscectomy.

17.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II as secondary to Agent Orange exposure.

18.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1969.

This matter comes before the Board on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  An August 2009 rating decision denied a petition to reopen the matter of service connection for neck disability.  The same rating action granted an increased rating for service-connected thoracolumbar spine disability from 10 percent to 40 percent, effective September 8, 2008.  In September 2009, the Veteran disagreed with the rating action as to the denial of his claim to reopen for a neck disorder, as to the new disability percentage assigned the thoracolumbar spine disorder, and as to the effective date of the assigned 40 percent rating.  Jurisdiction is currently with the Portland, Oregon RO.

A January 2010 rating action denied entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a urinary disorder.  The Veteran disagreed with the rating action in March 2010.

On September 1, 2010, VA issued a statement of the case to the Veteran addressing each of the above matters.  The next communication from the Veteran or his representative concerning the above matters was received on November 8, 2010, and expressed his desire to perfect an appeal.

The Board remanded matters 1 through 4 to the RO in June 2014.  

While the above matters were at the RO for the scheduling of a hearing as directed by the Board in the 2014 remand decision, the Veteran perfected appeals with respect to Issues 5 through 18, most of which had been 'referred' to the RO in the remand.  In May 2017, the Veteran withdrew his request for a hearing with respect to all issues that are the subject of this appeal.  While it appears he may have informed his representative that he was revoking the power of attorney for this service representative in February 2016, there is no such record of this revocation on file with VA, so his representative remains before VA.  

There has been substantial compliance with the remand directives and the matters have been returned to the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to increased ratings for thoracolumbar spine disability and right and left lower extremity sciatic nerve involvement, automobile or other conveyance and adaptive equipment or for adaptive equipment only, TDIU prior to October 1, 2008, service connection for a neck disability, a urinary disorder, and compensation pursuant to 38 U.S.C.A. § 1151 for both non-union of cervical and steel plates and a urinary disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hip disability was not manifest in service and is unrelated to service; arthritis of the hips was not manifest in service or within one year of separation from service.

2.  In an April 1996 Board decision, the Board denied service connection for a neck disability.

3.  The evidence received since the April 1996 Board decision as to the issue of service connection for neck disability is relevant and probative.

4.  In a December 2010 Board decision, the Board denied service connection for PTSD, left knee disability including as secondary to right knee disability based on a finding of no new and material evidence, and service connection for diabetes mellitus including secondary to Agent Orange.  

5.  The evidence received since the December 2010 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for PTSD, left knee disability or diabetes mellitus, and does not raise a reasonable possibility of substantiating the claims.

6.  In an unappealed March 1994 rating decision, the RO denied service connection for gallbladder removal and a urinary disorder.

7.  The evidence received since the March 1994 rating decision as to the issue of service connection for urinary disorder is new, relevant, and probative.

8.  The evidence received since the March 1994 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for gallbladder disability, and does not raise a reasonable possibility of substantiating the claim.

9.  The Veteran filed a claim for an increased rating for thoracolumbar spine disability on September 8, 2008. 

10.  Prior to September 8, 2008, the evidence weighs against a finding of increased severity in the thoracolumbar spine disability.

11.  Veteran's status-post right knee arthroplasty and meniscectomy results in chronic residuals consisting of severe painful motion or weakness in the affected extremity; he is more than 1 year following implantation of prosthesis.

11.  The Veteran's son W.H.M. was born in March 1983; his 18th birthday was in March 2001. 

12.  W.H.M. has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.

13.  In a March 4, 2011, rating decision, VA determined that the Veteran's service-connected disability evaluations combine to an overall 90 percent rating under the Combined Ratings Table.  


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in service, and arthritis of the hips may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for neck disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left knee disability as secondary to status-post right knee arthroplasty and meniscectomy.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II including as secondary to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for gallbladder removal to include as secondary to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has been received to reopen the claim of service connection for urinary disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  The criteria for an effective date earlier than September 8, 2008, for the assignment of a 40 percent disability evaluation for thoracolumbar spine disability are not met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2016).

9.  The criteria for a rating in excess of 60 percent for status-post right knee arthroplasty and meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2016).

10.  The criteria for entitlement to VA benefits as a helpless child of the Veteran have not been met.  38 U.S.C.A. § 101 (4)(A) (West 2002); 38 C.F.R. § 3.356 (2016).

11.  The Veteran's overall disability rating was properly calculated in the March 4, 2011, rating decision using the Combined Ratings Table.  38 U.S.C.A. §§ 1155, 1157; 38 C.F.R. § 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  To the extent that certain of these claims were filed in a September 2015 VA Form 21-526EZ, Fully Developed Claim, no discussion is necessary as to the duty to notify.  

The Veteran was notified of the evidence necessary to support his claims in correspondence dated in January 2009, May 2009, September 2009, September 2010, June 2011, July 2011 and April 2014.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, service, VA, and non-VA treatment records have been associated with the claims file.  Social Security records have been obtained as well.

A thorough VA examination as to the right knee was conducted in June 2016 with addendum thereafter.  While the Veteran was not provided with relevant VA examinations with regard to the claim of entitlement to service connection for hip disability, the Board finds examination unnecessary.  The record contains adequate competent evidence to fairly address the question of whether there is a relationship between the claimed hip disorder and service.  As such, examination is not warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Moreover, the Board observes that with respect to the previously denied claims, as with the petitions to reopen claims of entitlement to service connection for PTSD, gallbladder, left knee and diabetes mellitus, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159 (c)(1).  As the claim for neck and urinary disorders are being reopened and remanded, discussion of VA's duty to assist is not relevant at this time.  As to the helpless child claim, there is no indication that a VA medical examination or opinion is needed as the evidence of record established that W.H.M.'s physical disabilities did not affect his ability to support himself prior to his 18th birthday.  

As to the Veteran's claim for a higher combined rating, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims being decided.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

II.  Service Connection-Bilateral Hip Disorder

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence of certain chronic diseases, including arthritis, diabetes, and malignant tumors, may be presumed if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b).

As relevant to the petitions to reopen that will be discussed in Section III of this Reasons and Bases, 38 C.F.R. § 3.309 (e) identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  The diseases listed under 38 C.F.R. § 3.309 (e) include diabetes mellitus.  VA has determined that the presumption of Agent Orange exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313  (a); VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101  (29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

The Veteran seeks service connection for a bilateral hip disorder, described in his 2010 claim as right and left hip pain.  Service treatment records fail to show any indication of hip problems.  Medical board findings related to the right knee.  A November 1969 examination indicated that positive findings were confined to the right knee, and that the remainder of the physical examination was 'generally unremarkable'.  

VA treatment records show that in March 2013 the Veteran reported he fell and bruised his hips in the fall of 2012.  X-rays showed the hips were normal.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed a bilateral hip disability.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service finding referable to the Veteran's hips documented in the record dates to 2013, when the Veteran complained of pain following a fall, but hips were noted as normal on imaging.  Thus presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, the Veteran had no relevant symptoms during service, and none were reported on the November 1969 medical examination.  Rather, the first complaints referable to the Veteran's hips date to many years following his 1969 separation from service and in fact were not supported by X-ray.  The Board finds that to the extent that the Veteran alleged continuity of hip symptoms since service, these are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity is not shown. 

To the extent that the Veteran asserts that he has hip disabilities that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to current diagnosis or the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates complaints referable to the Veteran's hips, it does not contain reliable evidence relating any current diagnosis to any incident of service. 

For these reasons, the Board concludes that the claims of entitlement to service connection for bilateral hip disability must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Claims to Reopen

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304 (b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156 (c). 

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

A finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

	A.  Urinary/Bladder and Neck Conditions

In a March 1994 rating decision, the RO denied service connection for a urinary/loose bowels and gallbladder conditions, to include as due to Agent Orange based on a lack of presumption for service connection for those conditions as well as a lack of treatment in service.  The evidence included service treatment records as well as VA examination reports dated in 1992, and a letter from the Veteran.  A November 1992 VA examination noted pain in the neck.  The Veteran was notified of the denial of this claim, but he did not file an appeal.

Evidence submitted since the 1994 rating decision includes extensive medical treatment records and the Veteran's multiple detailed statements.  In particular, the Veteran has complained of chronic urinary and bladder problems, which he relates to service and the now-service-connected back disability.  

As to the urinary condition, the evidence submitted subsequent to the March 1994 rating decision is new and material.  Here, the Veteran's detailed statements received since March 1994, as well as the urinary and bladder complaints noted in the extensive treatment record since March 1994 supports reopening this claim.  

The added evidence speaks directly to elements which were not of record, mainly the existence of post-service disability and relationship between the disability and service or service-connected disability.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the application for service connection for a bladder/urinary disorder is reopened.

As to the claim for a neck condition, an April 1996 Board decision found the condition was not related to service-connected right knee disability.  This decision is final.  

Evidence submitted since the 1996 Board decision includes additional medical records and the Veteran's multiple detailed statements.  In particular, the Veteran has undergone cervical fusion and has continued to complain of neck problems, which he relates to service and service-connected disability.  

The evidence submitted subsequent to the 1996 Board decision is new and material.  Here, the Veteran's detailed statements received since April 1996, as well as the neck problems that lead to cervical fusion and current diagnosis supports reopening this claim.  A June 2016 VA imaging report indicates a failed fusion.

The added evidence speaks directly to elements which were not of record, mainly the existence of post-service disability and relationship between the disability and service or service-connected disability.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the application for service connection for a neck disorder is reopened.

	B.  Gallbladder Removal

As discussed, service connection for gallbladder, to include as due to Agent Orange, was denied in the March 1994 rating decision.  The evidence included service treatment and personnel records as well as a VA examination report dated in 1992, and a letter from the Veteran indicating that he had his gallbladder removed in 1979, which he felt was due to Agent Orange exposure on a naval vessel, the U.S.S. Vesuvius off the coast of Vietnam.  

The Veteran served as a U.S. Navy seaman apprentice with service aboard an auxiliary repair ship for approximately 24 days from October 19, 1969 to November 12, 1969 while the ship was performing operations in the South China Sea.  Research performed by the Joint Service Record Research Center shows that the ship did not dock or anchor in harbors in the Republic of Vietnam during this time.  The ship experienced heavy seas in a typhoon on November 19, 1969.  The Veteran was transferred to a medical facility on November 12, 1969 and ultimately received a disability discharge for a right knee disorder that pre-existed naval service.    

A November 1992 examination for Agent Orange exposure found that the Veteran had no specific evidence of Agent Orange exposure.  It was noted that the Veteran was aboard the Vesuvius, but was not 'in country' in Vietnam during his service.  This examination focused on skin conditions.  The claim was denied gallbladder removal was not subject to any applicable presumptive service connection, and because there was no indication of gallbladder problems in the service treatment records.  The Veteran was notified of the denial of this claim, but he did not file an appeal.

Since the 1994 rating decision, evidence added to the record does not include any showing of gallbladder removal or a gallbladder condition during service or prior to 1979.  Again, the Veteran claims that his gallbladder removal was related to Agent Orange exposure.  The diagnosis as to gallbladder removal in 1979 remains the same.  A Joint Services Records Research Center (JSRRC) report dated in May 2016 reflects that an additional search was made to determine whether the Veteran had been in the waters of Vietnam and thus exposed to Agent Orange, or whether he would have been exposed to herbicides otherwise on the Vesuvius.  The response was negative.  The Vesuvius had been off the coast of Vietnam, but the history and deck logs do not document that the ship docked, transited inland waters or that personnel stepped foot in the Republic of Vietnam.  Also, the Veteran submitted a copy of his DD 215 Correction to his DD 214 dated in September 1987 in October 2013, reflecting that he received the Vietnam Service Medal with 2 stars as well as a meritorious unit commendation.  

In essence, there has been no new evidence added to the record demonstrating gallbladder problems during service or until many years following service.  The 'new' evidence, the JSRRC report, is wholly against the claim, and merely reinforces the prior determination that the Veteran was not exposed to herbicide agents to include Agent Orange.  Further, the corrected DD 215 does not show an award or decoration that otherwise establishes service in the Republic of Vietnam or in the inland waterways of the Republic of Vietnam.  The record continues to show that the Veteran did not serve in Vietnam or that the gallbladder removal in 1979 is related to service.  He continues to be considered a "blue water" sailor for purposes of exposure to herbicide agents.  Although some of the evidence received since the 1994 rating decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the Veteran's claim for service connection for gallbladder removal because it does not show any relationship between the incident and service.  Thus, the evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  38 C.F.R. § 3.156 (a).  The Board concludes that the evidence added to the record since the 1994 rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the 1994 decision has not been cured, and the claim of entitlement to service connection for gallbladder removal, to include as due to Agent Orange exposure, may not be reopened.

      
      
      C.  PTSD

Service connection for PTSD, diabetes, and left knee was denied in a December 2010 Board decision.  The Board determined that there was new and material evidence to reopen the claims for PTSD and left knee, that diabetes first manifested years following service and was not otherwise related to service, and that the Veteran did not have Vietnam service that would allow for presumptive service connection for diabetes based on exposure to herbicide agents (including Agent Orange) exposure, nor was he otherwise exposed to herbicide agents in service.  

As to PTSD, it was noted that the claim had been denied in an April 1996 Board decision, which included review of service treatment records and post service VA examination in 1992 and treatment records, based on a lack of diagnosis of PTSD.  Evidence added to the record included June 2002 and June 2006 VA examinations, private treatment reports and VA treatment reports, none of which the Board found established a current diagnosis of PTSD.  Thus, the claim was not reopened by the Board in December 2010.  

Evidence added to the record since the December 2010 decision continues to show no diagnosis of PTSD.  While the Veteran's ongoing contentions are noted, they are cumulative and thus not new and material.  Here, the critical element of a current disability with regard to PTSD is still missing.  The 'new' evidence, additional medical records showing no diagnosis, is wholly against the claim, and merely reinforces the prior determination that the Veteran does not have PTSD.  The evidence is not relevant to the Veteran's claim for service connection for PTSD because it does not show a confirmed diagnosis of PTSD.  Thus, the evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  38 C.F.R. § 3.156 (a).  Thus, the Board concludes that the evidence added to the record since the December 2010 Board decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the 2010 Board decision, lack of a current disability (PTSD), has not been cured, and the claim of entitlement to service connection for PTSD may not be reopened.

	D.  Left Knee Disability

As to the left knee including secondary to a service-connected disability, it was noted that the claim had been denied in an April 1996 Board decision, which included review of service treatment records and post service records as well as VA examination in 1992, finding no evidence that a left leg disability was either incurred in or was caused by service, or that there was a relationship to his service-connected right knee disability.  Evidence added to the record included June 2002 and June 2006 VA examinations, private treatment reports and VA treatment reports showing current disability including torn cartilage and arthritis, none of which the Board found established a relationship between current left knee disability and service, specifically the service-connected right knee disability.  Thus, the claim was not reopened by the Board in December 2010.  

Evidence added to the record since the December 2010 decision continues to show a diagnosis of left knee condition, but does not indicate that there is a relationship between that condition and service.  Rather, a February 2017 VA medical opinion indicates that the current left knee condition is not as likely as not due to the right knee or low back disabilities.  While the Veteran's ongoing contentions are noted, they are cumulative and thus not new and material.  Here, the critical issue of a relationship between the current left knee disability and service or service-connected disability is still missing.  The 'new' evidence, the VA medical opinion, is cumulative, and merely reinforces the prior determination that there is no relationship between the current left knee disability and service.  Thus, the Board concludes that the evidence added to the record since the December 2010 Board decision is not new and material.  In summary, the defect existing at the time of the 2010 Board decision has not been cured, and the claim of entitlement to service connection for left knee disability may not be reopened.

	E.  Diabetes Mellitus

As discussed, service connection for diabetes mellitus was denied by the Board in December 2010 because the Veteran did not serve in Vietnam and because diabetes was first diagnosed many years after service, and there was no persuasive evidence or opinion of an etiologic relationship, or nexus, between diabetes mellitus and service.  Evidence considered included VA and private treatment records showing diagnosis of diabetes in 2000.  The Veteran asserted in November 2003, that his ship was near shore and should be considered to have had at least as much Agent Orange exposure as those who disembarked at Vietnam.  Service department records that were of record show he was on the Vesuvius but indicated that this ship served in waters off the shore of Vietnam, and was not recognized as having operated primarily or exclusively on the inland "brown water " waterways of Vietnam or that the ship was a large "blue water" vessel that operated temporarily on the inland waterways or docked to the shore.  It was noted that the Veteran testified in 2004 and 2010 hearings that he never set foot in Vietnam.  Also, the Board noted no actual evidence of exposure to herbicides.  

Since the December 2010 Board decision, evidence added to the record does not include any showing of diabetes mellitus during service or within one year of separation.  Evidence of a diagnosis of diabetes mellitus was before the Board at the time of its 2010 decision and is thus cumulative.  Likewise, the Veteran's statements regarding a relationship between the current diagnosis and service, to include his theories about herbicide agent exposure, were also before the Board at the time of its 2010 decision and are also cumulative.  In essence, there has been no new evidence added to the record demonstrating diabetes mellitus during service or within the first post-service year.  Furthermore, there has been no new evidence added to the record demonstrating that the Veteran was exposed to herbicide agents, and specifically Agent Orange, in service.  The aforementioned JSRRC report in fact is wholly against this theory, simply confirming the previous conclusion that the Veteran was not in Vietnam or in the close-in waters, thus it by definition does not tend to establish any as yet unestablished fact to support this claim.  The corrected DD 215 does not show awards or decoration that otherwise establish service in the Republic of Vietnam or in the inland waterways of the Republic of Vietnam.  Again, the document merely confirms the previous assessment that the ship was in the waters around Vietnam.  The fact that the Veteran was on the Vesuvius and traveled in the "blue water" around Vietnam has been long established.  Although the evidence received since the 2010 Board decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the Veteran's claim because it does not show he was in Vietnam for purposes of presumptive service connection, or that the condition is otherwise related to service.  It is not relevant in the sense of 38 C.F.R. § 3.156.  The evidence does not relate to an unestablished fact necessary to establish the Veteran's claim. 38 C.F.R. § 3.156 (a).  Thus, the Board concludes that the evidence added to the record since the December 2010 Board decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the December 2010 Board decision has not been cured, and the claim of entitlement to service connection for diabetes mellitus may not be reopened.

IV.  Increased Rating-Status-post Right Knee Arthroplasty and Meniscectomy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Service connection for right knee disability is in effect since June 28, 1991, with a 30 percent rating from that time, and a temporary 100 percent rating for convalescence from August 22, 2007, and the current 60 percent rating from October 1, 2008.  The current 60 percent rating is assigned under 38 C.F.R. § 4.71a, DC 5055, with the condition characterized as right knee replacement.  That rating was assigned in a March 2011 rating decision, and subsequent to a December 2010 Board decision granting the 60 percent rating.  The instant claim was denied in a July 2016 rating decision, subsequent to the Board's 2014 remand in which the March 2011 rating decision was referenced.  The Veteran perfected an appeal of as to this issue.

DC 5055 contemplates a 100 percent rating for one year following the implantation of the prosthesis (i.e., the knee replacement surgery), and a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A minimum rating of 30 percent is provided post knee replacement, and for intermediate degrees of residual weakness, pain, or limitation of motion, warranting a rating greater than 30 percent, but less than 60 percent, the code calls for rating by analogy to DCs 5256, 5261, 5262.

VA treatment records dated from June 2011 through the present, as well as VA examinations in June 2011, October 2008, September 2007 and June 2016 fail to show that the Veteran has met the criteria for a rating in excess of 60 percent for his right knee replacement.  Specifically, these fail to show that the Veteran had implantation of knee prosthesis at any time other than in August 2007.  As such, a 100 percent rating under DC 5055 is not warranted.  There are no other applicable diagnostic codes that would afford him a schedular rating in excess of 60 percent.  

The Board has also contemplated whether separate ratings are warranted to address additional symptomatology.  Estaban, supra.  However, his complaints of chronic residuals to include painful motion and weakness are specifically contemplated in the 60 percent rating under DC 5055.  There is no additional potential symptomatology associated with the Veteran's right knee disability.  Therefore, at this time, the Board finds that separate ratings are not warranted.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay statements are competent to describe certain symptoms associated with his total right knee arthroplasty.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.

There are no additional symptoms either demonstrated by the medical evidence of record or through the Veteran's lay statements not contemplated by the ratings assigned herein.

Therefore, the Board finds that a rating in excess of 60 percent for the Veteran's total right knee arthroplasty is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

V.  Earlier Effective Date-40 percent Rating for Thoracolumbar Spine Rating

The Veteran seeks an effective date earlier than September 8, 2008, for the award of a 40 percent evaluation for thoracolumbar spine disability.  The Veteran claims the 40 percent rating should be retroactive to 2005.  However, as explained herein, increase in severity approximating a 40 percent rating was not shown until the February 11, 2009 examination, and there is no factually ascertainable evidence of a level of disability greater than the 10 percent prior to September 8, 2008.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2014); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157 (b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

In this case, service connection for the thoracolumbar spine was granted in a May 2006 rating decision.  A 10 percent rating was assigned effective from December 20, 1999.  

The Veteran filed the current claim for increased rating for this disability on September 8, 2008.  The August 2009 rating decision increased the rating to 40 percent effective from the date of claim, under Diagnostic Code 5243, pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. 
§ 4.71.  

According to the General Formula, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  

Treatment records from Spokane and Puget Sound VA Medical Centers (VAMCs) dated in the year prior to September 8, 2008, in addition to non-VA records submitted in support of the claim, show degenerative arthritis of the spine with complaints of low back pain as well as abnormal thoracic MRI.  However physical examination of the thoracic and lumbar spine in March 2008 showed no obvious deformity with full range of motion.  

VA examination dated in February 2009 indicates that the Veteran's range of motion included reduced to 20 degrees with pain occurring at 15 degrees on flexion.  The diagnosis was changed due to progression of the previous diagnosis to intervertebral disc syndrome with degenerative disc disease of the thoracolumbar spine with spondylolisthesis.  The Veteran had limited mobility and could only lift 10 pounds.  

Here, it is first factually ascertainable that the Veteran meets the criteria for a 40 percent rating, based on limited flexion less than 30 degrees, at the VA examination.  The treatment records in the year prior to the claim document that the criteria were not yet met.  Accordingly, the proper effective date for the award of 40 percent for the thoracolumbar spine disability is the date of claim, September 8, 2008.  There is no legal basis for an effective date earlier than September 8, 2008.

VI.  Helpless Child

The Veteran contends that his son, W.H.M., is entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  He contends that W.H.M. has been disabled since childhood due to injuries suffered in an automobile accident in 1987, which had rendered him permanently incapable of self-support prior to turning age 18. 

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57  (a)(1), 3.356. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration. See 38 C.F.R. § 3.356.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  See Dobson, 4 Vet. App. at 445.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.

The Veteran's driver's license reflects he was born in March 1983 and reached age 18 in March 2001.  He indicated in a written statement submitted in July 2014 that he tried to work between 1999 and 2003 in short term jobs, on and off.  He tried an electrical apprenticeship from 2005 to 2007.  He lived with his father from 2008 to 2010, seeking help from the state for worsening medical conditions, and waiting for disability award.  He noted that he was still living at his father's residence.  

Treatment records do reflect that he was in an automobile accident in 1987, and was treated for headaches and put on Dilantin for a single convulsion in January 1995 at age 11.  Records from May 1997 reflect that he was removed from Dilantin because he had normal EEGs.  

SSA records reflect that the Veteran was receiving disability payments, to include payments for his children, dating from 1989.  The Veteran indicated in April 2014 that his son has been on SSA benefits all of his life except for the time when he attempted to work for about three to five years after high school.  He cited to problems with an aortic valve needing replacement and causing his spinal conditions to worsen and causing him to be unable to work again as of July 2010.  

An August 1991 SSA Supplemental Security Income (SSI) Award reflects that W.H.M. was found disabled by SSA as of April 1991.  He was noted to be 8 years old.  It also noted that the doctors who found him disabled would contact him in 3 years to review his case and see if he was still disabled.  The record suggests that the finding of disability was continued for some time while he was a child, appearing to date into 1996.  

Medical records dated after the Veteran attained the age of 18 show he underwent aortic valve surgery in July 2010.  His Medicare card reflects an effective date of June 2011.  Dilated cardiomyopathy was noted in a June 2011 medical opinion which limited him to walking less than 4 blocks at a time, lifting over 50 pounds; also noted was extreme fatigue which could cause periods of insomnia.  He also had history of fibromyalgia, degenerative disc disease and epilepsy which prevented him from working.  

The record thus reflects that W.H.M. was for some time on SSI for disability as a child, and that benefits stopped prior to his attaining age 18.  W.H.M. also indicated that he worked for some time prior to attaining the age of 18, and the record reflects that he was found disabled as an adult by SSA in 2011, well after the age of 18.  Private treatment records are consistent with him being found disabled by SSA as an adult many years after his 18th birthday, as he started receiving Social Security and Medicare in 2011, at the age of 28 due to heart and cervical spine conditions.  

The Board finds that the preponderance of the evidence is against the claim of entitlement to recognition of W.H.M. as the "helpless" child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  The Board acknowledges that when he attained the age of 18 W.H.M. was employed by his own account and by his father's account for 3 to 5 years after high school.  The Board also notes that in the May 1997 medical record, W.H.M. was being taken off SSA disability. 

The medical records do not suggest that W.H.M. was permanently incapacitated for self-support at the time he attained 18.  Rather, the record indicates that he became disabled years later, in 2011.  

The Veteran assertions regarding the need for him to take care of his son on a continual basis are competent evidence that W.H.M. may have been required assistance of the Veteran prior to attaining age 18.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the fact remains that the available evidence demonstrates that W.H.M. was capable of self-support prior to attaining age 18.  Accordingly, the Board finds that W.H.M. is not entitled to recognition as the "helpless" child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VII.  Overall Combined Evaluation of 90 percent in the March 4, 2011 Rating Decision

The Veteran is currently in receipt of a combined disability rating of 90 percent from October 1, 2008.  In accordance with the applicable VA regulations, his service-connected disabilities are evaluated according to the Rating Schedule and the evaluations are then combined under the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  See 38 U.S.C.A. §§ 1155 and 1157 (West 2014).  The law directs the Secretary to provide for ratings based on the combination of evaluations for veterans suffering from multiple service-connected disabilities.  See 38 U.S.C.A. § 1157.  The Secretary has prescribed a table for combined ratings in 38 C.F.R. § 4.25.  Combined ratings result from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Id.  For example, the Veteran's most disabling condition is status post, right knee replacement, rated as 60 percent disabling.  The Veteran's second most disabling condition is his thoracic spine disorder, rated as 40 percent disabling.  His right and left lower extremities with sciatic involvement are rated at 20 percent each.  Rather than adding all conditions together resulting in a 140 percent disability evaluation; the Combined Ratings Table requires VA to calculate the percentages according to the chart.  

According to the chart, a veteran is considered 100% whole before they received a disability rating.  If a veteran has a 50% disability for the first condition, he is considered 50% whole and 50% disabled.  

If a veteran has a second 50% disability, VA compares that 50% disability with the remaining 50%.  50% from 50% is 25%.  The veteran has a 50% and a 25% for a total disability of 75%.  The veteran is 25% whole, 75% disabled.

Applying this chart to the Veteran, his knee condition is 60% disabling, leaving him 40% whole.  The second condition, his back condition, is 40% disabling; 40% from the remaining 40% whole is 16%.  The 60% and 16% combine to make the Veteran 74% disabled with remaining 24% whole.  The third condition, his right lower extremity, is 20% disabling, 20% of the remaining 24% is 6%.  Combining 74% and 6% is 81%, with a remaining 19%.  The fourth condition, the other lower extremity, is 20% disabling, 20% of 19% is 4% for a total of 85%.  The Veteran is also assigned another 7.4 percent because his lower extremity disabilities involve a right side and left side.  The 7.4% combined with the 85% is a total of 92.4%.  VA only grants in increments of 10 and only rounds up to the next 10% when a disability is at 5 or higher.  Such is not the case here.

The Veteran contends that veterans overall disability rating should be calculated by simply adding together the ratings of all his service-connected disabilities.  As noted above, VA is directed by law to provide for evaluations based on the combination of ratings for multiple service-connected disabilities by use of the Combined Ratings Table at 38 C.F.R. § 4.25.  The Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, and is without authority to revise them.  38 C.F.R. § 19.5.  Therefore, the Board does not have any authority to calculate the Veteran's overall disability rating utilizing any method other than the Combined Ratings Table and 38 C.F.R. § 4.25. 

As a final matter, the Board notes that the Veteran has not objected to the specific calculations used by VA in determining his overall disability rating based on the Combined Ratings Table.  Rather, his disagreement in this case is limited to the general use of the Combined Ratings Table.  At this time, however, the Board finds that the claim for a higher overall rating on a basis other than use of the Combined Rating Table has no legal merit and is denied. 


ORDER

An effective date earlier than September 8, 2008, for the award of a 40 percent evaluation for thoracolumbar spine disability is denied.

New and material evidence has been received to reopen a claim of service connection for neck disability, to that extent only, the claim is granted.

New and material evidence has been received to reopen a claim of service connection for a urinary disorder, to that extent only, the claim is granted.

Service connection for a bilateral hip disorder is denied.

Helpless child benefits for W.H.M. are denied.

A rating in excess of 60 percent for status-post right knee arthroplasty and meniscectomy is denied.

New and material evidence has been received to reopen a claim of service connection for gallbladder removal to include as secondary to Agent Orange exposure has not been received; the claim is denied.

New and material evidence has been received to reopen a claim of service connection for left knee disability as secondary to status-post right knee arthroplasty and meniscectomy has not been received; the claim is denied.

New and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II as secondary to Agent Orange exposure has not been received; the claim is denied.

New and material evidence has been received to reopen a claim of service connection for PTSD has not been received; the claim is denied.

The overall combined evaluation of 90 percent was properly calculated in the rating decision dated March 4, 2011; the claim is denied.


REMAND

The Veteran has urged in multiple written communications that his service-connected thoracolumbar spine disability and right and left lower extremity sciatic nerve involvement are more severe than indicated by the currently-assigned ratings throughout the entire period on appeal.  In this regard, the Board notes that the most recent VA examination reports of record for each disability are fairly remote, each having occurred between 2009 and 2013.  In light of the Veteran's credible statements that he perceives his disability picture as more severe for each of these disabilities, and mindful that the most recent examinations are each several years old, examinations must be afforded to accurately assess his current level of each functioning with regard to each of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The outcome of claims for automobile or other conveyance and adaptive equipment or for adaptive equipment only, TDIU prior to October 1, 2008, service connection for a urinary disorder, and compensation pursuant to 38 U.S.C.A. § 1151 for a urinary disorder, could be partially dependent upon VA's determination as to the Veteran's above three increased rating claims; the Board finds at this point that the claims are inextricably intertwined and a Board decision on them at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Here, evaluation of the spine contemplates determining whether there are objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, and evaluation of such manifestations separately.  Examination for the thoracolumbar spine and lower extremity sciatic nerve involvement is thus expected to produce potentially relevant findings, and it has been the Veteran's consistent contention that his urinary condition is somehow a manifestation of or related to his back disability.  Further, VA examination in 2009 showed no bladder problems, but he has consistently described current bladder problems since that time, which he is competent to report.  His contentions as to his 38 U.S.C.A. § 1151 claim have been denied based on a lack of documented bladder problems, and the examinations ordered herein will determine whether he in fact does have any current neurological problems, to specifically include bladder problems.  Accordingly, the AOJ should readjudicate the Veteran's claim for automobile or other conveyance and adaptive equipment or for adaptive equipment only, TDIU prior to October 1, 2008, service connection for a urinary disorder, and compensation pursuant to 38 U.S.C.A. § 1151 for a urinary disorder in conjunction with its readjudication of the Veteran's increased rating claims for thoracolumbar spine disability and right and left lower extremity sciatic nerve involvement.

As to the claim of service connection for a neck disability, the Board finds that an examination is warranted pursuant to 38 C.F.R. § 3.159, to determine the nature of any current neck disability and the likelihood that such is related to service or service-connected disability.  Similarly, an opinion should be obtained as to the claim for benefits under 38 U.S.C.A. § 1151 for non-union of cervical and steel plates, additional examination is warranted.  The Board notes that the last opinion, obtained in June 2011, contains the examiner's opinion that there was no nonunion of the cervical steel plate, as there was not yet full evidence of significant bony fusion at this disc space level.  X-rays showed a lot of bony fusion and formation around the area to stabilize the neck, but not complete fusion yet.  Considering the Veteran's ongoing complaints, when viewed in the context of the passage of time since this finding of incomplete fusion, the Board finds an additional examination and opinion to be warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran appropriate VA examinations that address the functional impairment resulting from his service-connected thoracolumbar spine disability and right and left lower extremity sciatic nerve involvement throughout the period on appeal.  

All indicated evaluations, studies, and tests deemed necessary must be accomplished, and all findings reported in detail.  Whether there are objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, must be addressed.  The Veteran's assertions as to bladder problems related to his back should be considered and, if any bladder problems are found that are not considered an objective neurological abnormalities stemming from the service-connected disorder, the examiner should state whether they are otherwise related to service or the result of delay in proper diagnosis and/or treatment, or to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of the VA in furnishing the hospital care and medical or surgical treatment.

2.  Schedule the Veteran for a VA medical examination to determine the current nature and the likely etiology of the claimed neck/cervical spine disability.  All indicated tests must be conducted.  The examiner should elicit from the Veteran and record a full clinical history referable to the claimed disability.  

Based on his/her review of the case, the examiner should opine as to whether any neck/cervical spine disability that has been present during the pendency of this claim is at least as likely as not (meaning likelihood of at least 50%) began in or is related to service, or service-connected disability.  Additionally, the examiner should address whether there is additional disability of non-union of cervical and steel plates that was the result of delay in proper diagnosis and/or treatment, or to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of the VA in furnishing the hospital care and medical or surgical treatment, or to an event not reasonably foreseeable.  

3.  After undertaking any other development deemed to be warranted, to include with respect to the claims for TDIU prior to October 1, 2008, and automobile or other conveyance and adaptive equipment or for adaptive equipment only, the AOJ should then re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


